مشروع محطة الريشة لتوليد الطاقة الكهروضوئية

(بقدرة 50 ميغاواط)

7 آب 2017
ملخص غير فني - مشروع محطة الريشة لتوليد الطاقة الكيروضوئية (50 ميغاوط)

فهرس المحتويات

فهرس المحتويات فممم ململ ءءء ملعتأ عل أمى كامتقدكامه8 ممع

1 .061060 من كاقمكامه8 لمع

2 وصف المشروع لت ل لت نت لاسييتا
1 موقع المشروع.. لمعل امم عامددعامه8 ممع
2 عناصر المشروع فلملل ع6 قعل امم عامقصدعامه8 إعمممع
3 الجهات الفاعلة في المشروع ا ل ال ا لت يتا
4 القوى العاملة المطلوبة للمشروع لمم ممم مم لل لل لل .76 قعل امن عامقصدعامه8 إعمممع
5 الجدول الزمني لتطوير المشروع لمم ممم مم لل لل لل .76 قعل امن عامقصدعامه8 إعمممع
6 الأساس المنطقي للمشروع ل ل ل ل يتا

التصريح البيئي لت ل لت نت لاسييتا

.4 الظروف والآثار البيئية والاجتماعية الأساسية.
1 الجيولوجيا والهيدرولوجيا والهيدروجيولوجيا (التربة والمياه الجوفية) 00

2 االبنية التحتية والمرافق .لع مقع أمم عامقدكامه8 ممع

3 االتنوع البيولوجي ا ل ا ل لت يتا
4 استعمالات الأراضي فمو ممم وم همهم ممم ممم ممه ممم ممم ممم ممم ممم ممم ممم ممم ممم ممم ممم ممم ممم ممم ممم ممم ممم ف ه66 6
5 الآثار والتراث الثقافي فممم ملل لل ع6 قعل امن عامقدعامه8 إعمممع
6 جودة الهواء والضجيج ممم ممم ممم ممم ممم ممم م ممم وموم متو مل ل تمل ملع لعل أمى عامقصعامه8 مممع
7 الظروف الاجتماعية والاقتصادية ل ال ت الاعينتا
8 الصحة والسلامة المهنية 000
9 صحة المجتمع؛ السلامة والأمن 000(
الإدارة والرقابة البيئية والاجتماعية مممم ممم ممم ممم ممم ممم ممم ممم ممم ممم ممم ممم .لعل أن عاتقصكامه8 ممع

670 أمن كادمكامه8 امع

أ|اعووم

ملخص غير فني - مشروع محطة الريشة لتوليد الطاقة الكهروضوئية (50 ميغاوط)

أصدر مجلس الوزراء الأردني رسالة رسمية للشركة الدولية لمشاريع المياه والطاقة (يشار إليها فيما يلي باسم 'أكوا باور" أو "الداعم”) لتطوير
مشروع محطة الطاقة الشمسية الكهروضوئية لتوليد الطاقة الكهربائية بقدرة 50 ميغاواط (المشار إليه فيما يلي باسم "المشروع') من خلال
عملية الاقتراح المباشر مع وزارة الطاقة والثروة المعدنية.

وسيتم تطوير المشروع من قبل شركة الريشة للطاقة الشمسية الكهروضوئية (المشار إليها فيما يلي باسم 'المطور') - وهي شركة ذات
أغراض خاصة مملوكة بنسبة 100/ من قبل شركة أكوا باور. تم تخصيص موقع المشروع من قبل الحكومة الأردنية في منطقة الريشة في
محافظة المفرق.

تعرض هذه الوثيقة (الملخص غير الفني) ملخصاً بلغة غير فنية للنتائج الرئيسية للتقييم البيئي والاجتماعي الذي أجري للمشروع. وبالإضافة
إلى ذلك؛ تم أيضا إعداد خطة إشراك أصحاب المصلحة للمشروع؛ والتي تصف الأنشطة المخطط لإجرائها للتشاور مع أصحاب المصلحة
وعملية المشاركة وآلية التظلم لضمان استجابتها لأية مخاوف وشكاوى خاصة بأصحاب المصلحة والمجتمعات التي قد تتضرّر من المشروع.

2. وصف المشروع

1 موقع المشروع

يقع المشروع في الأجزاء الشرقية من محافظة المفرق على بعد حوالي 300 كم من العاصمة عمان (الشكل 1 أدناه). وبشكل أكثر تحديداء
يقع المشروع في منطقة الريشة في لواء الرويشد. وتقع قرية الرويشدء وهي أقرب التجمعات السكنيّة المنظّمة على بعد حوالي 70 كم إلى
الغرب من موقع المشروع. كما أن المشروع يقع على بعد 4.5 كم من الحدود الأردنية العراقية.

ويقع المشروع داخل منطقة تخضع للرقابة العسكرية؛ ويتعين الحصول على تصاريح خاصة للدخول للموقع يجب الحصول عليها مسبقا.
ويمكن تصنيف موقع المشروع على أنه منطقة شبه صحراوية جرداء تتميّز بندرة وتناثر الغطاء النباتي الذي يتواجد في مسارات الأودية المارّة
بالموقع. وبصفة عامة؛ فلا توجد في موقع المشروع والمنطقة المحيطة أية منشآت باستثناء المواقع التالية كما هو مبين في (الشكل 2):

‎.١‏ محطة الريشة للطاقة الحرارية: تقع المحطة شرق موقع المشروع بسعة إنتاجية تبلغ 50 ميجاواط. تعمل المحطة على الغاز الطبيعي
والديزل (يستخدم في حالات الطوارئ)؛ وهناك منطقة سكن للعمال في موقع المحطة. وهناك محطة تحويل فرعية 132/11 كيلو فولت
(معروفة باسم محطة الريشة الفرعية) تقع إلى الجنوب من محطة الطاقة الحرارية.

‏ب. محطة غاز الشركة الوطنية للبترول: تقع المحطة على بعد 5 كم إلى الشمال الشرقي من موقع المشروع؛ وهي عبارة عن وحدة صغيرة
تعمل على ضغط الغاز لإيصاله إلى محطة ريشة من خلال خط أنابيب مخصص لهذه الغاية. ويوجد عدة آبار غاز تابعة للمحطة في
المنطقة (وليست ضمن موقع المشروع) توفر الغاز للمحطة من خلال خطوط الأنابيب.

‏ج. خط علوي للنقل الكهربائي: يبدأ من محطة الريشه الفرعية ويمر عبر الموقع المقترح للمشروع. ويعمل الخط على نقل الطاقة الكهربائية
المولدة من محطة ريشه الحالية إلى شبكة الكهرباء الوطنية.

‏1|عههم

ملخص غير فني - مشروع محطة الريشة لتوليد الطاقة الكهروضونية (50 ميغاوط)

0 محطة غاز الشركة الوطنية للبترول

الشكل 2: موقع المشروع والمستقبلات القريبة
2 عناصر المشروع

يتكون المشروع اساسا من مصفوفات الطاقة وهي عبارة عن ألواح كهروضوئية تحول الطاقة الشمسية (الإشعاع الشمسي) إلى كهرباء. ويزيد
العدد الإجمالي للألواح الكهروضوئية في جميع أنحاء الموقع عن 200:000.

وبالإضافة إلى ذلك هناك البنية التحتية والمرافق التي ستخدم المشروع» والتي تشمل الكابلات الأرضية؛ والمحطات العاكسة للتيار الكهربائي»
والمحولات» والبنية التحتية للمباني (غرفة التحكم والتخزين)؛ ونظام الرصدء والسياج المحيط بالموقع؛ وشبكة الطرق الداخلية. وبالإضافة إلى
ذلك؛ سوف يتصل المشروع من خلال خط ناقل للطاقة الكهربائية بمحطة الريشة الفرعية الحالية.

3 الجهات الفاعلة في المشروع
تشمل الجهات الفاعلة الرئيسية المشاركة في تنفيذ المشروع الجهات التالية:
شركة الريشة للطاقة الشمسية الكهروضونية: وهي الجهة الداعمة للمشروع؛ وسوف تكون الجهة المالكة والمطورة للمشروع.

2] عووم

ملخص غير فني - مشروع محطة الريشة لتوليد الطاقة الكهروضوئية (50 ميغاوط)

مقاول الهندسة والمشتريات والإنشاءت - شركة ستيرلينغ ويلسون 1507//ا 300 51611179: سوف تكون الجهة المسؤولة
عن إعداد التصميم التفصيلي والمخططات للمشروع. وتوريد المواد والمعدات (لوحات» محولات» إلخ)؛ وإنشاء المشروع
ومكوناته المختلفة (المصفوفات. والخلايا الكهروضوئية؛ والطرق الداخلية؛ والبنية التحتية للمباني؛ وما إلى ذلك).

مقاول التشغيل والصيانة - شركة توليد الكهرباء المركزية 050600: ستقوم بتشغيل وصيانة المشروع. وستقوم شركة
التشغيل والصيانة التابعة لشركة 'أكوا باور" (727221180) بمهمة بناء القدرات والتدريب لموظفي شركة توليد الكهرباء المركزية
في مجال التشغيل والصيانة للمشروعات الكهروضوئية.

شركة الكهرباء الوطنية: وهي المسؤولة عن شبكة الكهرباء الوطنية ذات الجهد الكهربائي العالي في الأردن» وستكون الجهة
المستقبلة للطاقة المتولدة من المشروع.

البنك الأوروبي لإعادة الإعمار والتنمية (8150): سوف يسعى المطور للحصول على تمويل للمشروع من المقرضين
المحتملين» بما في ذلك المؤسسات المالية الدولية. وسيكون البنك الأوروبي لإعادة الإعمار والتنمية هو الجهة المقرضة لهذا
المشروع. وسوف تساهم مؤسسة الإستثمار الألمانية (086) في التمويل.

4 القوى العاملة المطلوبة للمشروع

سيتطلب المشروع القوى العاملة التالية؛ بناء على التقديرات المقدمة من المطور:

سيتم توفير 250 فرصة عمل كحد أقصى خلال مرحلة إنشاء المشروع لمدة 12 شهرا. ومن المرجح أن يشمل ذلك الأردنيين
وكذلك الوافدين. واستنادا إلى المعلومات المقدمة من المطورء فإن حوالي 7/80 من فرص العمل ستكون للعمال شبه المهرة
وغير المهرة» وستكون الأولوية في هذه الأعمال للعمال من المجتمعات المحلية.

سيتم توفير 13 فرصة عمل كحد أقصى خلال مرحلة تشغيل المشروع لمدة 20 عاما. ومن المرجح أن يشمل ذلك موظفي
شركة توليد الكهرباء المركزية في محطة الريشة لتوليد الطاقة ومشاريع شركة توليد الكهرباء الأخرى في الأردن.

5 الجدول الزمني لتطوير المشروع

استنادا إلى المعلومات التي قدمها المطورء من المقرر أن تبدأ مرحلة الإنشاء مطلع شهر تشرين الثاني / نوفمبر 2017 لمدة 12 شهرا (أي
حتى نهاية شهر تشرين الأول / أكتوبر 2018). ولذلك؛ يتوقع البدء بتشغيل المشروع في شهر تشرين ثاني / نوفمبر 2018 لمدة 20 عاما.

6 الأساس المنطقي للمشروع
سينتج عن المشروع آثار بيئية واقتصادية إيجابية حاسمة على المستويين الاستراتيجي والوطني نظرا للتحديات الراهنة التي يواجهها قطاع
الطاقة في الأردن. وتشكّل هذه الآثار الإيجابية الأساس المنطقي للمشروع. وتشمل ما يلي:

3 ]| عووم

سوف يسمح المشروع بتطوير أكثر استدامة» ويظهر التزام الحكومة الأردنية بتحقيق استراتيجيتها الخاصة بالطاقة وتلبية
الأهداف المحددة لمصادر الطاقة المتجددة.

سوف يسهم المشروع في زيادة أمن الطاقة من خلال الاعتماد على مورد طاقة محلي لا ينضبء والأهم من ذلك أنه لا يعتمد
على مصادر طاقة مستوردة؛

سوف ينتج المشروع الطاقة النظيفة التي ستساهم في خفض تكاليف توليد الكهرباء بالمقارنة مع التكاليف الحالية المرتبطة
بالوقود الأحفوري؛ مما سيؤدي إلى انخفاض كبير في العجز المالي للحكومة الأردنية. و

لا ينتج عن توليد الكهرباء من خلال الطاقة الكهروضوئية أية مصادر للتلوث أثناء التشغيل. وبالمقارنة مع الطريقة التقليدية
في إنتاج الكهرباء في الأردن» فمن المتوقع أن تقلل الطاقة النظيفة المنتجة من استهلاك الوقود الأحفوري لتوليد الكهرباء في
الأردن» وبالتالي ستساعد على الحدّ من انبعاثات غازات الإحتباس الحراري؛ وكذلك الحدّ من انبعاثات ملوثات الهواء.

ملخص غير فني - مشروع محطة الريشة لتوليد الطاقة الكهروضوئية (50 ميغاوط)

3. الترخيص البيئي

تم إعداد تقييم الأثر البيئي والاجتماعي وفقا لمتطلبات وزارة البيئة الأردنية والتي تشمل 'قانون حماية البيئة رقم 52 لعام 2006" و 'نظام تقييم
الأثر البيئي رقم 37 لعام 2005 'ومتطلبات الأداء للبنك الأوروبي لإعادة الإعمار والتنمية لعام 2014.

وشمل تقييم الأثر البيئي والاجتماعي تقييم الظروف الأساسية البيئية والاجتماعية؛ وتقييم الآثار المتوقعة خلال مراحل المشروع المختلفة»

وتحديد التدابير الملائمة للتخفيف والرقابة لتأثيرات محددة يمكن أن تنتج عن المشروع. وقد تم من خلال تقييم الأثر البيئي والاجتماعي أيضا
النظر في الآثار التراكمية المحتملة المرتبطة بالتطورات الأخرى في المنطقة.

تم كجزء من تقييم الأثر البيئي والاجتماعي إجراء جلسة حوارية لتحديد نطاق عمل المشروع في 29 آذار عام 2017؛ جرى خلالها مناقشة
وتحديد الموضوعات المناسبة لعملية التقييم (كجزء من عملية تقييم الأثر البيئي والاجتماعي في الأردن). وشمل الحضور الجهات التنظيمية
(بما في ذلك وزارة البيئة)» والمؤسسات الحكومية الوطنية والمحلية» والمنظمات غير الحكومية وممثلين عن المشروع. وبالإضافة إلى ذلك»
عقدت مشاورات هادفة مع ممثلي المجتمعات المحلية.

ومع أخذ ما ورد أعلاه في الاعتبارء تمت الموافقة على تقييم الأثر البيئي والاجتماعي من قبل وزارة البيئة» وتم منح التصريح البيئي للمشروع
(بتاريخ 19 تموز 2017). وكجزء من عملية التخليص البيئي؛ ونظرا لموقع المشروع؛ فقد كانت هناك متطلبات أخرى إضافية (تصاريح /
رسائل رسمية) تشمل ما يلي: (1) تصريح هيئة تنظيم الطيران المدني» (2) تصريح سلاح الجو الملكي الأردني» (3) تصريح هيئة تنظيم
الطاقة والمعادن» (4) رسالة من القوات المسلحة الأردنية للتأكيد على أن الذخائر غير المنفجرة لا تشكل خطرا على تطوير المشروع؛ و (5)
رسالة من لجنة التخطيط الوطنية للتأكيد على عدم وجود بنية تحتية قائمة / مخطط لها في موقع المشروع. وسيقوم المطور بتأمين هذه
التصاريح / الرسائل الرسمية قبل البدء بأية أنشطة إنشائية.

4. الظروف والآثار البيئية والاجتماعية الأساسية

1 الجيولوجيا والهيدرولوجيا والهيدروجيولوجيا (التربة والمياه الجوفية)

تشمل الآثار الرئيسية المتعلقة بالمشروع مخاطر الفيضانات التي يمكن أن تؤثر على مكونات المشروع. ويوجد في موقع المشروع نظامان (2)
للأودية (كما هو مبين في الشكل أدناه). وتتعرض هذه الأودية لمخاطر الفيضانات المحلية خاصة خلال مواسم الأمطار وحالات الفيضانات
المفاجئة. ومع ذلك» فقد أجري تقييم لمخاطر الفيضانات لتحديد تدابير التخفيف المناسبة للحدّ من هذه المخاطر. وسيتم على وجه الخصوص»
في التصميم التفصيلي تجنب إنشاء أية مكونات للمشروع (لوحات؛ طرقء إلخ) في مواقع الأودية» وترك مسافة عازلة مناسبة عن مجاري
الأودية (كما هو مبين في الشكل أدناه). كما تقدم الدراسة توصيات هندسية لتصريف مياه الأمطار داخل منطقة المشروع.

4 | عودم

ملخص غير فني - مشروع محطة الريشة لتوليد الطاقة الكهروضوئية (50 ميغاوط)

الشكل 3: مخطط يبين الأودية المارّة بمنطقة المشروع ومواقع المصفوفات الكهروضوئية

الآثار المحتملة الأخرى تنتج بشكل أساسي عن الممارسات الإدارية غير السليمة خلال مراحل الإنشاء والتشغيل (مثل التخلص غير المشروع
من النفايات في أرض المشروع؛ وتشمل النفايات الصلبة ومياه الصرف الصحي والنفايات الخطرة)؛ والتي يمكن أن تتسبب في تلويث التربة
مما قد ينتج عنه تلويث للمياه الجوفية.

ومع ذلك سيتم إعداد خطة لإدارة النفايات خلال مراحل الإنشاء والتشغيل» والتي سوف تحدد تدابير التخفيف المناسبة للسيطرة على هذه
الآثار من خلال الممارسات الإدارية السليمة والسلوك السليم.

2 البنية التحتية والمرافق

الموارد المائية والمرافق: سوف تكون هناك حاجة للمياه خلال مرحلة الإنشاء (مياه صالحة للشرب لاستعمالها في المرافقء ومياه غير
صالحة للشرب لإخماد الغبارء وغسيل المعدات؛ وما إلى ذلك): وكذلك خلال مرحلة التشغيل (مياه صالحة للشرب لاستعمالها في المرافق»
ومياه غير صالحة للشرب لتنظيف الألواح والاستخدام الصحي). ومن المرجح أن يتم توفير متطلبات المياه من خلال الصهاريج و / أو بئر
المياه الجوفية القريب من الموقع والذي يستخدم حاليا لمحطة الريشه للطاقة الحرارية. وسيتم إعداد خطة لإدارة المياه خلال مراحل الإنشاء
والتشغيل والتي ستحدد مصادر المياه وتقدير الكميات والتدابير اللازمة للتقليل إلى أدنى حد من الاستخدامء والتدابير اللازمة لضمان نوعية
المياه المناسبة للمشروع. وبالإضافة إلى ذلك؛ سيتم إجراء دراسة استدامة الموارد المائية لضمان أن بئر المياه الجوفية سوف تكون قادرة على
توفير الاحتياجات المائية للمشروع وكذلك لمحطة الريشة للطاقة الحرارية ولمتطلبات المستخدمين الآخرين.

المياه العادمة والنفايات الصلبة: سوف تكون المياه العادمة والنفايات الصلبة المتولدة أثناء مراحل الإنشاء والتشغيل في حدها الأدنى» ومن المتوقع
أن يتم التعامل معها بسهولة عن طريق أقرب محطة لمعالجة مياه الصرف الصحي ومكبات البلدية المعتمدة. ومن المتوقع أن ينسق متعهد المشروع
والمشغل مع السلطات المعنية للتخلص من تلك النفايات.

مرافق النفايات الخطرة: يتوقع أن تكون النفايات الخطرة المتولدة أثناء مراحل الإنشاء والتشغيل ضئيلة؛ ومن المتوقع أن يتم التعامل معها بسهولة من
خلال مرافق التخلص من النفايات الخطرة (مرفق سواقة للنفايات الخطرة).

ستشمل مرحلة إنهاء تشغيل المشروع التخلص من عدد كبير من الألواح الكهروضوئية والمعدات الكهربائية. وسيقوم المطور قبل القيام بأي أنشطة
الإيقاف التشغيل؛ بإعداد خطة وقف التشغيل للتخلص من الألواح والمعدات المرتبطة بها والتي يجب أن تنظر أولا في برامج إعادة التدوير للألواح

5 ]86م

ملخص غير فني - مشروع محطة الريشة لتوليد الطاقة الكهروضوئية (50 ميغاوط)

الكهروضوئية» وكخيار أخير إمكانية التخلص منها في مرافق النفايات الخطرة الموجودة في الأردن. وسيتم تنسيق عمليات التخلص من النفايات من
خلال برامج إعادة التدوير مع وزارة البيئة للموافقة عليها.

3 التنوع البيولوجي

اتبيّن من تقييم التنوع البيولوجي أن موقع المشروع عبارة عن منطقة جرداء ذات أهمية إيكولوجية وحساسية منخفضة. وحدد التقييم العديد من
الأنواع النباتية والحيوانية والموائل الحيوانية داخل منطقة المشروع؛ والتي لا تشكّل في معظمها قلقأء وتعتبر من الأصناف الموجودة عادة
والمنتشرة بشكل واسع في مثل هذه المناطق. ولا توجد موائل حساسة مسجلة داخل موقع المشروع.

وسيتم لضمان الحفاظ على التنوع البيولوجي تنفيذ تدابير إضافية تشمل ما يلي: (1) سيتم تدريب العمال على الإلتزام بمدونة قواعد السلوك
الخاصة بمراحل الإنشاء / التشغيل. وسوف تغطي التدابير الإضافية إدارة التنوع البيولوجي؛ مثل حظر الصيد وتقييد حركة العمال / المركبات
وحظر التجوال في مناطق محددة؛ (2) أي سياج سيتم إنشاؤه لموقع المشروع سيسمح بالحركة الطبيعية للأنواع الحيوانية الصغيرة.

4 استعمالات الأراضي

سيتم إنشاء المشروع على أرض حكومية تقع داخل منطقة تخضع للرقابة العسكرية ويحظر دخولها على العامّة. وبالإضافة إلى ذلك؛ فإن
منطقة المشروع لا تحتوي على أية مباني دائمة أو مؤقتة أو مرافق أو تجمعات سكانية؛ ولا يوجد فيها نشاط محلي (مثل الزراعة أو التجمعات
البدوية).

ومع ذلك» لوحظت بعض نشاطات الرعي داخل منطقة المشروع. واستنادا إلى المشاورات التي أجريت؛ فقد
من سكان منطقة الرويشد يقومون بأنشطة الرعي داخل المنطقة الخاضعة للسيطرة العسكرية (على الرغم من أن الدخول إليها محظور). وعادة
ما يستقر الرعاة في خيام خارج المنطقة الخاضعة للسيطرة العسكرية ويقومون بالتجوال اليومي للرعي. ويعودون بعد موسم الرعي إلى مساكنهم
الدائمة في الرويشد.

أن عددا قليلا جدا ومحدودا

لن ينتج عن المشروع أي نزوح للسكان نظرا لعدم وجود مباني سكنية في موقع المشروع. وبالإضافة إلى ذلكء فلن يكون هناك أي تأثير
اقتصادي نظرا إلى أن موقع المشروع ليس له قيمة محددة من حيث إمكانيات الرعيء حيث أن هناك أراضي بديلة واسعة الانتشار لموائل
مماثلة متاحة للرعي.

سيقوم المطور بإجراء جولات إضافية للتحدث مع الرعاة واطلاعهم على نشاطات المشروع؛ ومواقع مكوناته» ومواعيد الإنشاء والجدول الزمني
للتشغيل وغيرها حسب الاقتضاء.

5 الآثار والتراث الثقافي

قامت دائرة الآثار العامة (وهي الجهة الحكومية الرسمية المسؤولة عن حماية المواقع الأثرية في الأردن وحفظها) بإجراء تقييم أثري لموقع
المشروع. وأكد التقييم أنه لا توجد قطع أثرية معروفة داخل منطقة المشروع. وقد أصدرت دائرة الأثار العامة بعد ذلك رسالة عدم ممانعة
الإنشاء المشروع بتاريخ 27 آذار 2017.

وبالإضافة إلى ذلك» سيتم تحديد كيفية التعامل مع فرص اكتشاف الآثارء والتي سوف تحدد الإجراءات المطلوب تنفيذها في حالة اكتشاف أي

من القطع الأثرية أثناء مرحلة الإنشاء.

6]6وهم

ملخص غير فني - مشروع محطة الريشة لتوليد الطاقة الكهروضوئية (50 ميغاوط)

6 جودة الهواء والضجيج

تعتبر أنشطة الإنشاء والتشغيل لمشاريع الطاقة الشمسية الكهروضوئية سلبية بطبيعتهاء ولا تؤدي إلى أية انبعاثات رئيسية للغازات أو أية
مصادر هامة للضجيج. ولكن أنشطة الإنشاء قد تزيد من مستوى الغبار وانبعاثات الجسيمات» مما سيؤثر بشكل مؤقت على نوعية الهواء في
المنطقة المحيطة بالمشروع؛ ومن المتوقع أن يكون استخدام الآليات والمعدات مصدرا للضجيج والاهتزازات داخل موقع المشروع والمناطق
المحيطة.

ومع ذلك؛ فقد تم تحديد تدابير التخفيف المناسبة لإخماد الغبار ومراقبة الضجيج؛ والتي سيتم تنفيذها خلال مرحلة الإنشاء. ويشمل ذلك على
سبيل المثال رشن المياه بشكل منتظم في جميع مناطق الإنشاء النشطة» والإدارة السليمة للمخزونات» واستخدام كواتم الصوت المصانة جيدا
ومثبطات الضجيج للمعدات والآلات التي ينتج عنها توليد مستويات عالية من الضجيج » وما إلى ذلك.

7 الظروف الإجتماعية والإقتصادية

إن الأثر الرئيسي المتوقع للمشروع على الظروف الاجتماعية والاقتصادية إيجابي ويتعلق بالفرص المحتملة للعمل للمجتمعات المحلية» فضلا
عن كونها مصادر للمواد واللوازم المحلية اللازمة للمشروع: بالإضافة إلى إمكانية التعاقد مع مقاولين محليين للقيام ببعض الأعمال. ومع
ذلك» فإن هذه الآثار تبقى محدودة نظراً لطبيعة أنشطة المشروع.

ويهدف المطور إلى اعتماد وتنفيذ خطة توظيف للعمالة تتضمن استراتيجية توظيف محلية للمتعاقدين / المقاولين تمشيا مع التشريعات الأردنية
بهذا الخصوص والتي تشمل التوظيف الإجباري للعمالة المحلية والمتعاقدين من المجتمعات المحلية للمشروع. وسيتم تنفيذ هذه الخطة بالتنسيق
مع الجهات المحلية الرسمية مثل متصرف لواء الرويشد ورئيس بلدية الرويشد.

8 الصحة والسلامة المهنية

ستكون هناك مخاطر عامة على الصحة والسلامة المهنية على العمال خلال مراحل الإنشاء والتشغيل؛ نتيجة العمل في مواقع الإنشاءء
والتعرض لمخاطر الصدمات الكهربائية أثناء عمليات الصيانة؛ وما إلى ذلك. وسيقوم كل من المقاول والمشغل للمشروع بإعداد خطة للصحة
والسلامة المهنيةء مصممة خصيصا لموقع المشروع والأنشطة الصحية والمهنية المتعلقة به» والتي تهدف إلى ضمان صحة وسلامة جميع
الموظفين من أجل الحفاظ على التقدم السلس والسليم للعمل في الموقع؛ ولمنع وقوع الحوادث التي قد تؤدي إلى إصابة الموظفين.

9 صحة المجتمعء السلامة والأمن

فيما يتعلق بصحة المجتمع وسلامته؛ وكما نوقش سابقاء فإن أقرب تجمّع سكني لموقع المشروع يبعد حوالي 70 كم. وبالإضافة إلى ذلك» يقع
المشروع في منطقة عسكرية حيث يلزم الحصول على تصريح / إذن من الجيش للدخول للموقع. ولا تعتبر الآثار الخاصة على صحة المجتمع
وسلامته مثيرة للقلق. وبالإضافة إلى ذلك؛ تم من خلال الدراسات البيئية والاجتماعية أيضا بحث التأثيرات المحتملة على تحركات اللاجئين
في المنطقة (حيث تعرف محافظة المفرق بمواقع العبور للاجئين السوريين) وخلصت الدراسات إلى أنه لا توجد قضايا مثيرة للقلق.

ومع ذلك: من أجل إدارة مخاطر الصحة والسلامة المجتمعية» سيتم القيام بما يلي: (1) تقييم المخاطر الأمنية التي تأخذ في الاعتبار
المخاطر الأمنية الداخلية والخارجية (مثل قربها من الحدود العراقية) - سيحدد التقييم التدابير الأمنية التي سيتم تنفيذها في الموقع بما في ذلك
تلك التي تمنع الوصول غير المصرح به إلى الموقع (مثل تركيب سياج حول الموقع؛ وتعيين موظفين للأمنء وتثبيت لافتات السلامة»
وغيرها)؛ و (2) خطة إدارة حركة المرور التي تغطي أنشطة النقل خارج الموقع - سوف تغطي الخطة متطلبات النقل لمكونات المشروع»
وكذلك نقل العمال (إذا كان ذلك مناسبا). وستحدد الخطة الطرق المقترحة لنقل المعدات إلى موقع المشروع؛ وتخطيط الرحلات للشاحنات»
وحدود السرعة؛ وعدد وحركة المركبات وغيرها.

7] 86م

ملخص غير فني - مشروع محطة الريشة لتوليد الطاقة الكهروضوئية (50 ميغاوط)

5. الإدارة والرقابة البيئية والاجتماعية

سيقوم المطور بإنشاء نظام شامل للصحة والسلامة الاجتماعية والبيئية خاص بطبيعة وموقع المشروع. كما يطلب المطور أيضاً من كل من
المقاول والمشغل أن يقوما بإعداد وتنفيذ نظام ممائل شامل للصحة والسلامة الاجتماعية والبيئية للمشروع. والهدف من هذه النظم هو إدارة
المخاطر التي قد تنتج عن المشروع على الصحة والسلامة الاجتماعية والبيئية خلال مراحل الإنشاء والتشغيل» وضمان الإمتثال للتشريعات
الوطنية ذات الصلة بالصحة والسلامة الاجتماعية والبيئية» والإمتثال لأفضل الممارسات الدولية.

سيقوم المطور بمراقبة تنفيذ متطلبات الصحة والسلامة الإجنماعية والبيئة من قبل المقاول والمشغّل خلال مراحل الإنشاء والتشغيل. وبالإضافة
إلى ذلك» سيخضع المشروع لرقابة دوريّة من قبل جهة مستقلة وفقا لمتطلبات الجهات التمويلية المقرضة.

6. النتائج
كما تبين من خلال الملخص غير الفني قيد البحث؛ فإن عملية التقييم البيئي والاجتماعي للمشروع تخلص إلى أن الآثار المتوقعة والخاصة

بموقع المشروع يمكن تحديدها بسهولة» ويمكن تخفيفها من خلال تنفيذ تدابير التخفيف والرقابة المناسبة» ومن خلال الإدارة المناسبة للموارد
من قبل المطور لمعالجة المخاطر البيئية والإجتماعية.

8] عووم

